                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                        '
                                                '
VS.                                             '    CASE NO. 1:08-CR-139
                                                '
KENNEDY PAUL POLIDORE                           '

         FINDINGS OF FACT AND RECOMMENDATION ON PLEA OF TRUE
              BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to 28 U.S.C. ' 636(b) and the Local Rules for the District Court, Eastern District

of Texas, the District Court referred this matter for hearing and the submission of findings of fact

and a report and recommendation pursuant to 18 U.S.C. §§ 3401(i) and 3583(e). The United

States alleges that the defendant, Kennedy Paul Polidore, violated conditions of supervised release

imposed by United States District Judge Marcia A. Crone. The United States Probation Office

filed its Petition for Warrant or Summons for Offender Under Supervision (doc. #158) requesting

the revocation of the defendant’s supervised release. The Court conducted a hearing on April 27,

2021, in accordance with Federal Rules of Criminal Procedure 11, 32 and 32.1. The defendant

was present and represented by counsel at the hearing. Having heard the evidence, this court

factually finds that the defendant has violated conditions of supervision and recommends that such

violation warrants the revocation of his supervised release.

                                                 1
       After conducting the proceeding in the form and manner prescribed by Federal Rule of

Criminal Procedure11, the Court finds:

       a.         That the defendant, after consultation with counsel of record, has knowingly, freely

and voluntarily consented to the administration of the plea of true in this cause by a United States

Magistrate Judge subject to a final approval and imposition of sentence by the District Court.

       b.         That the defendant is fully competent and capable of entering an informed plea, that

the defendant is aware of the nature of the charges and the consequences of the plea, that his plea

of true is a knowing and voluntary plea, not the result of force or threats, and that the plea is

supported by an independent evidentiary basis in fact establishing each of the essential elements

of the conduct.

                                   STATEMENT OF REASONS

       A. Procedural History

       On August 27, 2009, Judge Crone sentenced Mr. Polidore after he pled guilty to the offense

of Possession with Intent to Distribute 5 Grams or More But Less Than 50 Grams of Cocaine Base,

a Class A felony. Judge Crone sentenced Mr. Polidore to 137 months imprisonment followed by

8 years of supervised release; subject to the standard conditions of release, plus special conditions

to include financial disclosure, drug aftercare, and a $100 special assessment. On March 12, 2012,

Judge Crone granted a motion for sentence reduction in which she reduced Mr. Polidore’s sentence

to 120 months.

       On May 15, 2020, the Court revoked the initial term of supervised release.             For the

revocation, Mr. Polidore was sentenced to 13 months imprisonment to be followed by two (2) years

of supervised release.     On January 21, 2021, Kennedy Paul Polidore completed his period of


                                                   2
imprisonment and began service of the new supervision term.

       B. Allegations in Petition

       The United States Probation Office alleges that the defendant violated a standard condition

of release in the following manner:

       If you are arrested or questioned by a law enforcement officer, you must notify the

probation officer within 72 hours.

       Mr. Polidore was questioned by a Beaumont, Texas, Police Officer on March 11, 2021,

and failed to notify the probation officer within 72 hours of the contact.

       C. Evidence presented at Hearing:

       At the hearing, the Government proffered evidence in support of the allegation in the

petition to revoke. Specifically, the Government would present testimony from an officer with

the United States Probation Office.        The testimony would establish that the United States

Probation Office received a notification that Mr. Polidore was questioned by a police officer with

the Beaumont Police Department on March 11, 2021, but Polidore failed to notify his probation

officer within 72 hours of this contact.

       Defendant, Kennedy Paul Polidore, offered a plea of true to the allegations. Specifically,

he agreed with the evidence summarized above and pled true to the allegation that he failed to

submit monthly reports in violation of his supervision conditions.

       D. Sentencing Guidelines; Findings and Recommended Disposition

       The allegations, supporting evidence and plea of true warrant revocation of supervised

release. See 18 U.S.C. ' 3583(e)(3). The Court factually finds by a preponderance of the

evidence that the defendant violated a standard condition of his supervised release by failing to


                                                 3
 notify his probation officer within 72 hours of contact with law enforcement. This conduct

 constitutes a Grade C violation under U.S.S.G.' 7B1.1(a). Upon finding a Grade C violation, the

 Court may revoke the defendant=s supervised release. See U.S.S.G. ' 7B1.3(a)(2).

         Based upon the Defendant’s criminal history category of V and the Grade C violation, the

 Sentencing Guidelines suggest a sentence of imprisonment for a period ranging from 7 to 13

 months. See U.S.S.G. ' 7B1.4(a). The maximum term of imprisonment in this case is five (5)

 years because the original conviction was a Class A felony. See 18 U.S.C. ' 3583(e)(3).

         The Fifth Circuit states that Chapter 7 of the Sentencing Guidelines regarding the

 revocation of supervised release is advisory only. See United States v. Cade, 279 F.3d 265, 271

 n.2 (5th Cir. 2002) (citing United States v. Montez, 952 F.2d 854, 859 (5th Cir. 1992); United

 States v. Headrick, 963 F.2d 777, 782 (5th Cir. 1992)). Because Chapter 7 was promulgated as

 an advisory policy statement and there are no applicable guidelines for sentencing after revocation

 of supervised release 1, the Court may impose a greater or lesser sentence upon revocation. United

 States v. Gonzalez, 250 F.3d 923, 925 (5th Cir. 2001). Further, a sentence imposed for revocation

 will be upheld unless it is in violation of the law or plainly unreasonable. Id. See also United

 States v. Pena, 125 F.3d 285, 288 (5th Cir. 1997) (citations omitted).

         Here, the evidence and the defendant=s own admission supports a finding that the

 defendant, Kennedy Paul Polidore, committed a Grade C violation of his supervision conditions.

 Defendant pled true, agreed with the Court’s recommended sentence for that violation, and waived

 his right to allocute before the District Court.



        1  See U.S. Sentencing Guidelines Manual, Ch. 7, pt. A, cmt. 1 (“At this time, the Commission has chosen to
promulgate policy statements only.”)

                                                         4
       Accordingly, based upon the defendant=s plea of true, the agreement of the parties, and the

evidence presented in this case, it is the recommendation of the undersigned United States

Magistrate Judge that the District Court accept the plea of true and revoke Defendant=s supervised

release. The undersigned magistrate judge recommends that the District Court order Defendant,

Kennedy Paul Polidore, to serve a term of seven (7) months imprisonment, with no further term

of supervision to follow.

                                          OBJECTIONS

       Objections must be: (1) specific, (2) in writing, and (3) served and filed within fourteen

(14) days after being served with a copy of this report.    See 28 U.S.C. ' 636(b)(1). A party=s

failure to object bars that party from:   (1) entitlement to de novo review by a district judge of

proposed findings and recommendations, and (2) appellate review, except on grounds of plain

error. of unobjected-to factual findings and legal conclusions accepted by the district court. See

Douglass v. United Servs. Auto. Ass=n., 79 F.3d 1415, 1417 (5th Cir. 1996) (en banc).

       The constitutional safeguards afforded by Congress and the courts require that, when a

party takes advantage of his right to object to a magistrate=s findings or recommendation, a district

judge must exercise its nondelegable authority by considering the actual evidence and not merely

by reviewing and blindly adopting the magistrate judge=s report and recommendation.              See

Hernandez v. Estelle, 711 F.2d 619, 620 (5th Cir. 1983); United States v. Elsoffer, 644 F.2d 357,

359 (5th Cir. 1981) (per curiam).

                        SIGNED this the 3rd day of May, 2021.




                                                           ____________________________________
                                                 5         KEITH F. GIBLIN
                                                           UNITED STATES MAGISTRATE JUDGE
